Citation Nr: 1500732	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-50 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for a right and left shoulder disorder.

4.  Entitlement to service connection for a right and left knee disorder.

5.  Entitlement to service connection for a respiratory disorder, to include sarcoidosis.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to March 1983.  He also had additional service with the Alabama Army National Guard from May 1984 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In August 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board notes that the first issue captioned above was previously categorized as three separate issues (to wit, service connection for headaches, residuals of a head injury, and cerebral arteriovenous condition).  As review of the evidence of record suggest that the issues are stemming from the same incident and involve overlapping symptomatology, the issue has been re-characterizes as captioned above.

The issues of service connection for a right and left shoulder disorder, a right and left knee disorder, a respiratory disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The competent and credible evidence of record confirms that the Veteran was involved in a motor vehicle accident during his period of active service during which he sustained a head and neck injury.

2.  Resolving all reasonable doubt in the Veteran's favor, residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, are manifested as a result of active service.

3.  Resolving all reasonable doubt in the Veteran's favor, residuals of a neck injury are manifested as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for the establishment of service connection for residuals of a neck injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  In the decision below, the Board grants the claims of service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, and residuals of a neck injury.  Given the favorable outcome, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry and is therefore unnecessary.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Active military service is defined to include any period of Active Duty for Training (ACDUTRA).  ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA or Inactive Duty for Training (INACDUTRA).  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has residuals of injuries sustained in a motor vehicle accident during his period of active service.  Specifically, during his August 2014 hearing, he and his spouse testified that he has head and neck disabilities that are the result of injuries sustained when a truck he was riding in during service was involved in an accident in the late 1980's or early 1990's.  It was described that he has experienced headaches, a cerebral arteriovenous condition, symptoms associated with traumatic brain injury, and cervical symptoms since the in-service accident.

A review of the Veteran's available service personnel and treatment records do not show any reports of a motor vehicle accident during the Veteran's service in the late 1980's or early 1990's.  A service treatment record dated in February 1975 shows that the Veteran was treated for right and left tibia injuries following a motor vehicle accident.  No further details are indicated.  Service treatment records dated in May 1976 show that the Veteran was treated for a jaw injury after being hit in the face with a lamp.

Correspondence from M. D. M., a fellow service member of the Veteran, dated in November 2007, shows that the Veteran was said to have been involved in a traffic accident near Jackson, Alabama, in approximately 1987 to 1990.  He did not recall the exact date, but knew that the Jackson Police Department responded to the accident.  The Veteran was said to have been a passenger in the truck operated by
another solider, J., who received serious injuries and was air-lifted to a hospital in Mobile, Alabama.  Both were members of the 31st Support Battalion in Enterprise.  N. B. was said to have been the Battalion Commander at the time, and Mr. [redacted] identified himself as the likely Executive Officer.  M.D.M. recalled that a Line of Duty investigation was done regarding the matter, and he may have been the investigating officer.  M.D.M. added that the Jackson Police Department and the Jackson Hospital had been contacted but records from that time period were no longer available.

A lay statement from J.G., a fellow service member of the Veteran, dated in January 2008, shows that he identified having served in the Alabama Army National Guard, 31st Headquarters Support Battalion out of Enterprise Alabama, for 20 years, retiring as a Staff Sergeant.  J.G. indicated the Veteran was a member of C Company of the same unit.  J.G. recalled that in the late 1980's or early 1990's, the unit had gone to Camp Shelby, Mississippi, for summer camp, and that on the way back, the Veteran was the assistant driver (passenger) of a five ton tractor in a convoy.  The tractor was noted to have been pulling a flatbed trailer carrying equipment and a small fork lift.  As the convoy approached an intersection of a four lane road, the truck in which the Veteran was riding overturned onto its right side.  M.D.M. indicated that he was a few vehicles behind and by the time he reached the truck, he decided not to stop as others in Company had already stopped to help.

A lay statement from H. P. F., a fellow service member of the Veteran, received in May 2008, shows that during the summer of 1989, while participating in an Alabama National Guard Summer Camp (Camp Shelby, Mississippi), while in route back to Enterprise, Alabama, an accident was encountered in Jackson, Alabama.  An Alabama National Guard tractor trailer was said to have overturned, trapping one Guard member (J. D.) inside and ejecting another Guard member (the Veteran) out of the vehicle.  They were both said to have been injured very badly and, unfortunately, J. D. later died from complications from the accident.  H.P.F. further stated that he witnessed the accident and will never forget the severity of the impact as long as he lives.

Correspondence from the Jackson Medical Center dated in June 2008 shows that the facility only maintained patient medical records for a period of five years, and that records of the Veteran from the emergency room dated for a period in 1988 or 1989 were no longer available.

The Board recognizes that service treatment and personnel records do not show that the Veteran was involved in a motor vehicle accident during his period of active service in the late 1980's or early 1990's.  Moreover, it is acknowledged that private medical treatment records from the Jackson Medical Center are no longer available.  Nevertheless, the Board finds probative the eyewitness accounts from the Veteran's fellow service members, to include from the Battalion Executive Officer, which confirm that the Veteran was involved in a serious motor vehicle accident in which he was injured.  As such, the Board will concede that the Veteran was injured in the asserted motor vehicle accident during a period of active service.

Following service, an X-ray Report from the Dale Medical Center dated in March 1995, shows that an impression of the cervical spine was within normal limits.

Private hospital treatment records from Flowers Hospital dated from April 2007 to May 2007 show that the Veteran was treated a sudden onset of headache, with photophobia, neck pain, and pressure behind his eyes, without loss of consciousness, after having sex.  A history of hypertension was noted.  Diagnostic testing, to include a computed tomography (CT) scan of the head, revealed a subarachnoid hemorrhage.

A private medical record from D. B. W., M.D., dated in May 2007, shows that it was indicated that, historically, the Veteran had been involved in a motor vehicle accident and that it was possible that trauma could have had something to do with his condition.  Dr. D.B.W. added that he could not say categorically that the Veteran was born with this so it was possible that it led to the accident of days of old.

An emergency room outpatient record from Dale Medical Center dated in July 2011 shows that the Veteran presented with a chief complaint of cervicalgia.  An associated physical therapy initial evaluation report shows that the Veteran reported an insidious onset of cervical pain and hypomobility that began approximately four years earlier.  He denied acute injury at the time of onset, but reported a motor vehicle accident in the late 1990's that may have been contributing to the current symptoms.  The referring diagnosis was said to be cervical disc disease.
Private medical records from Dothan Diagnostic Imaging, dated in July 2011, show that the Veteran was shown to present with diagnoses of headaches and complaints of neck pain with a history of a motor vehicle accident.  The impression was degenerative disc disease with central disc bulge at C5-6 with slight impingement on the anterior surface of the cervical cord; and mild to moderate bilateral foraminal stenosis at C3-4, C4-5, C5-6 and C6-7.

A private medical record from J. C. W., M.D., dated in August 2014, shows that the Veteran was said to have been a patient for several years, and that, in pertinent part, he had experienced a stroke and cervical disc disease dating back to his initial visits the early 1990's.  His neck injury in the late 1970's was said to have certainly initiated his cervical disc disease.

Resolving all doubt in the Veteran's favor, in light of the opinions of Drs. D.B.W. and J.C.W., the Board finds that the evidence is in relative equipoise and, thus, supports a finding of service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, and for residuals of a neck injury.  The Veteran is competent to report a history of symptoms during and after service.  See Walker, 701 F.3d 1331.

The Board points out that there is no negative medical opinion evidence.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claims, service connection is warranted.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In light of the Veteran's credible account as to the onset and continuity of symptoms and resolving doubt in the Veteran's favor, the Board finds service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, and for residuals of a neck injury is warranted.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014).


ORDER

Service connection for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, is granted.

Service connection for residuals of a neck injury is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand on the remaining issues necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Right and Left Shoulders

During the Veteran's August 2014 hearing, he testified that there was no particular injury that he sustained to his shoulders, but that he developed bursitis during service, likely related to weather while on a tour of duty in Germany.  He added that he eventually developed arthritis and has been symptomatic ever since.

A review of the Veteran's service treatment records reveals that in August 1972, the Veteran, in pertinent part, reported pain in the left shoulder with twisting or bending.  In October 1973, he reported pain and tenderness over the right shoulder joint.  He was assessed with severe bursitis, chronic bursitis with acute re-exacerbations, and moderate tendinitis of the right shoulder.  A service treatment records dated in February 1981 shows that the Veteran reported pain across the shoulders.  The assessment was possible strain of the right scapular area.  The Veteran's separation report of medical history dated in February 1983 shows that the Veteran indicated he had experienced painful or "trick" shoulder or elbow.  The examiner elaborated that he had trick shoulder with occasional bursitis during cold weather.

Following service, a VA examination report dated in September 2009 shows that the Veteran reported painful shoulders at night, and when trying to lift more than 30 pounds and with overhead activity.  The diagnosis was mild osteoarthritis of both shoulders due to aging.  The examiner explained that documentation to support a medical connection between current strain in his shoulders and his active service had not been provided at the visit.  The Board finds this opinion to be inadequate as it did not account for all of the findings in the Veteran's service treatment records, nor did it consider the competent statements of the Veteran as to the onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The August 2014 letter from Dr. J.C.W. shows that the Veteran was said to have arthritis in the shoulders dating back to his initial visits in the early 1990's.

In light of the foregoing, the Board finds that a new VA examination is required. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).


Right and Left Knees

During the Veteran's August 2014 hearing, he testified that he had sustained knee strains in service while loading ammunition with prolonged lifting and bending.  He added that he has been symptomatic ever since.

A review of the Veteran's service treatment records reveals that in February 1975, the Veteran was treated for contusions to both tibias following a motor vehicle accident or a train accident.  X-rays of both tibias revealed no fracture.  Service treatment records dated in January 1980 show that the Veteran was treated for right knee symptoms, including the knee giving out.  He reported a two year history of symptoms.  The diagnosis was right knee sprain, chondromalacia, and probable medial meniscus tear.  The Veteran's separation report of medical history dated in February 1983 shows that he indicated he had experienced "trick" or locked knee.  The examiner elaborated that he had a history of torn ligaments in January 1980 which were casted and treated with physical therapy.

Following service, a VA examination report dated in September 2009 shows the Veteran was diagnosed with mild osteoarthritis of both knees due to aging.  The examiner explained that documentation to support a medical connection between current strain in his knees and his active service had not been provided at the visit.  The Board finds this opinion to be inadequate as it did not account for all of the findings in the Veteran's service treatment records, nor did it consider the competent statements of the Veteran as to the onset and continuity of symptoms.  See Dalton, 21 Vet. App. at 23.

The August 2014 letter from Dr. J.C.W. shows that the Veteran was said to have arthritis in the knees dating back to his initial visits in the early 1990's.

In light of the foregoing, the Board finds that a new VA examination is required. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Respiratory Disorder, to Include Sarcoidosis

During the Veteran's August 2014 hearing, he testified while on a tour of duty in Germany, he was housed near a coal plant that the Army used to heat its facilities.  He explained that, as a result, he inhaled black smoke for three and a half to four years which caused him to chronically cough, experienced shortness of breath, and expectorate blood.  He added that he was eventually diagnosed with sarcoidosis and that he has continued to experience related symptoms.

A review of the Veteran's service treatment records reveals that in December 1975, he was treated for an upper respiratory infection.  The Veteran's separation report of medical history dated in February 1983 shows that the Veteran indicated he had experienced shortness of breath and chronic cough.  The examiner elaborated that the shortness of breath was associated with climbing stairs and would last shortly with pain.  It was said to be within normal limits activity induced shortness of breath.  The examiner also elaborated that the chronic cough was persistent (on and off) for the preceding two months.

Following service, private medical treatment records from Flowers Hospital dated 
in September 1993 show that the Veteran was diagnosed with interstitial lung disease consistent with sarcoidosis and with hemoptysis.  A radiology report from Dale Medical Center dated in March 1995 shows that the Veteran was shown to have pulmonary emphysema with scattered fibrosis, no evidence of acute or active cardiac or pulmonary disease.

The August 2014 letter from Dr. J.C.W. shows that the Veteran was said to have suffered from sarcoidosis, emphysema, and interstitial lung disease dating back to his initial visits in the early 1990's.

The Veteran has not been afforded a VA examination so as to assess the likely etiology of his asserted respiratory disorder.  In this regard, a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Therefore, in light of the Veteran's credible testimony as to exposure to black smoke during active service, as well as the separation examination report showing that he had reported chronic cough and shortness of breath at separation, coupled with the current diagnoses of a respiratory disorder, the Board finds that he should be scheduled for an appropriate VA examination.  Id. 

Hypertension

During the Veteran's August 2014 hearing, he testified he was first diagnosed with 
hypertension during his active service while on a tour of duty in Europe.  He added that he was given medication for high blood pressure at that time.  

A review of the Veteran's service treatment records reveals that in May 1976, his blood pressure was noted to be 148/98.  The Veteran's separation report of medical examination dated in February 1983 shows that blood pressure was read to be 102/64, 115/65, and 117/65.  In the associated report of medical history, he indicated that he had never had high blood pressure.  Following service, private medical treatment records reveal that the Veteran has been diagnosed with hypertension.

The Veteran has not been afforded a VA examination so as to assess the likely etiology of his asserted hypertension.  In this regard, service treatment records show an incident of elevated blood pressure, post-service treatment records show that the Veteran has hypertension, and he has testified that his hypertension was first manifested during service.  As such, the Board finds that he should be scheduled for an appropriate VA examination.  See McLendon, 20 Vet. App. at 83-86. 

Additionally, the Board notes that as service connection has now been established for residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, a question arises as to whether the asserted hypertension  was either caused by or is aggravated by such disability.  Service connection on a secondary basis is provided for disability that is caused or aggravated by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 (2014).  A medical opinion is needed in this regard.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto for association with the record.

2.  Arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of his asserted bilateral shoulder and bilateral knee disabilities.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to determine the precise nature of the Veteran's asserted disabilities and provide a definite diagnosis thereto.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder and/or knee are etiologically related to any incidents of the Veteran's period of active service, to specifically include in-service findings of: pain in left shoulder (August 1972); pain and tenderness over right shoulder joint assessed as severed bursitis and moderate tendinitis (October 1973); right knee giving out, right knee sprain, chondromalacia and probable medial meniscus tear (January 1980); pain across the shoulders (February 1981); painful or "trick" shoulder/elbow and "trick" or locked knee (February 1983); and a history of torn ligaments in January 1980 (February 1983).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular shoulder or knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Arrange for the Veteran to undergo an appropriate VA examination to ascertain the nature and etiology of his asserted respiratory disorder, to include sarcoidosis.  
The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to determine the precise nature of the Veteran's respiratory disorder, to include sarcoidosis, and provide a definite diagnosis thereto.

The examiner is then requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder, to include sarcoidosis, is etiologically related to any incidents of the Veteran's period of active service, to specifically include: in-service findings of upper respiratory infection (December 1975), chronic cough (February 1983), shortness of breath (February 1983), and exposure to coal smoke.  For purposes of providing this opinion, the examiner is asked to accept as true that the Veteran was continuously exposed to coal smoke during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Arrange for the Veteran to undergo an appropriate VA examination with a physician so as to ascertain the nature and etiology of his asserted hypertension.  The examination must be conducted by a VA examiner that has not previously examined the Veteran.

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to determine to address the following:

(a)  Please identify whether the Veteran has had a diagnosis of hypertension over the course of this appeal;

 (b)  If the Veteran has had a diagnosis of hypertension, the examiner is requested to opine as to (i) whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during the Veteran's period of active service (to include the May 1976 blood pressure reading of 148/98); (ii) whether hypertension had manifested within one year following separation from service; and (iii) whether hypertension is otherwise related to his period of active service.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current 
hypertension was caused by his service-connected residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition?

If the Veteran's current hypertension is aggravated by his service-connected residuals of traumatic brain injury, to include headaches and a cerebral arteriovenous condition, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


